Citation Nr: 1129280	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  09-28 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  

2.  Entitlement to an increase in the 10 percent evaluation currently assigned for tinea of the hands and feet.  

3.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy.    

REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from July 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 RO decision which denied an increased rating for tinea of the hands and feet, and a December 2009 decision which denied entitlement to TDIU.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

By letter dated in June 2011, the Veteran and his representative were notified that his appeal of the claim for an increased rating was being certified to the Board.  On VA Form 9 in connection with his claim for TDIU, received at the Board in June 2011, the Veteran checked the box indicating that he wished to appear at a hearing before a traveling member of the Board at the RO.  

Inasmuch as the Veteran's request for a hearing was received within 90 days of certification of his appeal to the Board, the appeal is referred back to the RO for appropriate action as provided for under 38 C.F.R. § 20.1304(a) (2010).  

Additionally, by rating action in May 2010, the RO denied service connection for bilateral lower extremity peripheral neuropathy.  A notice of disagreement was received from the Veteran's representative in September 2010.  However, it does not appear that the Veteran and his representative were furnished with a statement of the case (SOC) for this issue.  

The Court has held that when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, the claimant is entitled to an SOC regarding the denied issue.  As the RO has not promulgated an SOC for claim of service connection for bilateral lower extremity peripheral neuropathy, the issue must be remanded for additional development.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.  

Accordingly, the case is REMANDED for the following action:  

1.  The Veteran should be scheduled for a personal hearing before a traveling member of the Board of Veterans' Appeals as soon as practicable.  

2.  The RO should issue a statement of the case for the issue of service connection for bilateral lower extremity peripheral neuropathy in accordance with applicable law and regulations.  The Veteran should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  

The purpose of this remand is to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of the remanded issues.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

